Title: To George Washington from Samuel Huntington, 28 August 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia August 28. 1780
                        
                        Your Excellency will receive herewith enclosed two Acts of Congress of the 12. & 24. Instant making
                            farther Provision for the Army in their present difficult Situation, more especially the Officers and Widows of Officers
                            that have fallen, or may hereafter die in the Service. Congress have now under Consederation the Subject of Depreciation,
                            in order to settle a just Scale of Depreciation for the Army, with as much Accuracy as the Nature of the Case will admit.
                        I am this Day honored with your Excellency’s important Letter of the 20. Instant, which is referred to a
                            Committee, and will no Doubt engage the serious Attention of Congress.
                        We have received by this Days Post, just arrived; Intelligence from the Southward that General Gates has
                            formed a Junction with a Body of Troops under General Caswell, within the State of South Carolina, as also various
                            Accounts of some Advantages gained by our Troops in several Rencounters with Detachments of the Enemy, which, so soon as
                            they can be digested and reduced to a proper Degree of Certainty, I shall do myself the Honor to communicate for your
                            Information. I have the Honor to be with the highest Respect your Excellencys most obedient servant
                        
                            Sam. Huntington President
                        
                    